Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Final Office action is in response to the application filed on June 6th, 2017 and in response to Applicant’s Arguments/Remarks filed on December 5th, 2019. Claims 1-2, 4, 6-8, 10, 12, and 26 are pending.
Priority
3.	Application 15/615,760 was filed on June 6th, 2017 which claims priority to foreign application AU2016206344 filed on July 21st, 2016. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that the claims do not recite an abstract idea and that the “recited operations do not recite fundamental economic practices, but rather, new and computer-rooted techniques for managing data.” More specifically, Applicant argues that the claims recite “performing optical character recognition on the image of the receipt to extract text from the receipt and identify the total transaction amount and the tax amount from the extracted text.” Examiner respectfully disagrees. Examiner notes 
6.	Applicant argues that the “claims recite elements which integrate a practical application.” Examiner respectfully disagrees. As discussed below with respect to integration of the abstract idea into a practical application, Claims 1 and 7 (and dependent claims) recite the additional elements of a communication device, an access device, an issuer computer, a payment device and a camera (dependent claims) which amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Examiner further notes that the purported advance over the prior art of the claimed invention is a way of improving the security and accuracy of the records.  Improving data security and reliability by storing data in a remote location, or a centralized location as is done in the pending application does not depart from previous approaches to improve data security and reliability, see US Patent 
7.	Applicant argues that even if the claims were directed to an abstract idea, it is significantly more than the judicial exception.  More specifically, the Applicant argues that the claims “recite a specialized communication device with specific components for performing a novel series of steps.” Examiner respectfully disagrees. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Examiner would also like to make clear that the conventional steps are directed toward the technical processes. The statement of Alice “conventional steps, specified at a high level of generality,’ [is] not ‘enough’ to supply an ‘inventive concept.’ (134 S. Ct. at 2357 (citing Mayo, 132 S. Ct. at 1300, 1297, 1294) was in respect to the technological processes. Alice was making clear that limiting the use of the idea to a particular technological environment or recitation of generic computer hardware is insufficient. This is the context to which Alice was applied when the previous Office Action was discussing conventional and routine. The focus of the claimed limitations is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools for the purpose of identification and transmission of amounts in transactions for association with transaction records. Merely requiring the identification and transmission performing repetitive calculations”, “receiving, processing, and storing data”, and “receiving or transmitting data over a network” (see USPTO's July 2015 Update: Subject Matter Eligibility) and these functions have been recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(D)). Utilizing OCR to extract and identify specific text as is done in the pending application does not depart from previous approaches, see US Patent Publication US2004/0260636 to Marceau et al., specifically paragraphs [0025 and 0031], “An optical character recognition ("OCR") software module or program 180 may be provided to extract handwritten and/or printed information from any stored check images to identify such items as the payee listed on the check, information listed in the memo field, check numbers, account numbers, and the like.” Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. In other words, the claims simply require the performance of the abstract idea of identification and transmission of amounts in transactions for association with transaction records on generic computer components using conventional computer activities and they are not drawn to an improvement in computer-related technology. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1, and 7 are not patent eligible. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-2, 4, 6-8, 10, 12, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4, 6-8, 10, 12, and 26 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claims 1, and 7 recite limitations relating to identification and transmission of amounts in transactions for association with transaction records and more specifically: receiving a transaction record, displaying a plurality of transaction records, detecting a user selection of the transaction record, calling by the first application a second application, obtaining a receipt, identifying the total transaction amount and a tax amount for the transaction from the receipt, calling by the second application the first application, transmitting the total transaction amount, the transaction identifier and the tax amount to an issuer computer, receiving an updated transaction record, displaying the updated transaction record and receiving an accounting statement.
These above limitations as drafted, under their broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (see MPEP 2106.04(a)(2)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” 
This judicial exception is not integrated into a practical application. In particular, claims 1 and 7 (and dependent claims) recite the additional elements of a communication device, an access device, an issuer computer, a payment device and a camera (dependent claims). The communication device, access device, issuer computer, payment device and camera are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data (where the data here is described by the abstract idea alone).  The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05 (a, c, e, H). Therefore claims 1, and 7 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, Claims 1 and 7 (and dependent claims) recite the additional elements of a communication device, an issuer computer and a camera (dependent claims) which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Utilizing OCR to extract and identify specific text as is done in the pending application does not depart from previous approaches, see US Patent Publication US2004/0260636 to Marceau et al., specifically paragraphs [0025 and 0031], “An optical character recognition ("OCR") software module or program 180 may be provided to extract handwritten and/or printed information from any stored check images to identify such items as the payee listed on the check, information listed in the memo field, check numbers, account numbers, and the like.” Alternatively or in addition, such information may be obtained by conventional data entry means.”  Improving security by storing data in a remote location, or a centralized location as is done in the pending application does not depart from previous 
Dependent claims 2, 4, 6, 8, 10, 12, and 26 further define the abstract idea that is present in their respective independent claims 1, and 7 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)).  Therefore, the dependent claims 2, 4, 6, 8, 10, 12, and 26 are directed to an abstract idea and claims 1-2, 4, 6-8, 10, 12, and 26 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





May 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693